Title: To Thomas Jefferson from Benjamin Mooers, 29 January 1807
From: Mooers, Benjamin
To: Jefferson, Thomas


                        
                            Sir
                            
                            Plattsburgh 29th January 1807—
                        
                        At a Meeting of Republicans held on the 21st Day of January instant at Plattsburgh in the County of Clinton
                            in the State of Newyork; Resolutions were Unanimously pass’d approbating the Measures of our General Goverment and
                            particularly those adopted by the President of the United States; and at the Same time appointed the Under named Committee
                            to Address the President, to Solicit his Consent again to be a Candidate—We therefore in Conformity thereto in behalf of—Said Meeting do hereby declare that We have full Confidence of the Just Wise and prudent Measures of Goverment adopted
                            under your Administration and do Solicit your Consent to be again a Candidate. And We do heartily and Sincerely unite with
                            our Republican Bretheren of the United States in Soliciting your Consent again to be a Candidate for the Presidency of the
                            United States—
                        We are Sir Your very Ob’t Humble Serv’ts
                  
                     
                        
                           Benjn Mooers
                           
                           }
                           
                        
                        
                           Caleb Nichols 
                           
                           Committee
                        
                        
                           Nathan Carver
                           
                           
                        
                     
                  
                        
                    